Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [12]:
 “a scheduler to receive  a first wavefront for execution at the subset of compute units.”
A temperature control module to, in response to the scheduler receiving the first wavefront, initiating cooling of the subset..
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“ a scheduler”
“A temperature control module”
coupled with the respective functional language 
to receive  a first wavefront 
to, in response to the scheduler receiving the first wavefront, initiating cooling of the subset.


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“ a scheduler ” [Para 0021;” Scheduler 102”, Fig. 1  ]
 “A temperature control module”[ 0026;”Temperature and clock control 105”,  Fig.1

 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jansen et.al. (U.S Patent Application Publication 2011/0265982; hereinafter “Jansen”].

Regarding claim 1, Jansen discloses method comprising:
 preemptively cooling a selected subset of compute units of a processing unit identified for use in executing a first wavefront [ “.., the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.”, 0032; i.e the first wave front)] prior to initiating execution of the first wavefront at the subset of compute units  [ “..Each electronic unit may comprise one or more electronic components such as one or more processors, chipsets, microcontrollers, interface chipsets and/or one or more video or graphic processing units..”, 0021; “..Each cooling unit CU1-CU3..”, 0025; 0031;“ for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, 0032;  ( i.e selecting an electronic unit (EU)for an upcoming process and each of the  electronic unit includes a plurality of components . Hence each EU corresponds to a subset of compute units) ; “..Based on the particular control signal S_C1-S_C3, the associated valve V1-V3 controls the flow of the cooling fluid to its respective cooling unit CU1-CU3.  “, 0028; “the at least one control signal S_C1-S_C3 is provided to the associated valves V1-V3 to control the flow of cooling fluid to the particular cooling units CU1-CU3. With focus on the first electronic unit EU1, the flow of the cooling fluid to the first cooling unit CU1 is controlled based on the at least one control signal S_C1-S_C3 being provided to the first valve V1.. an increased and accurately anticipated flow of the cooling fluid may be provided.”, 0037;” enough time to anticipate and accurately control the flow of the cooling fluid.”, 0039); ( i.e. the flow of cooling fluid is allowed to flow from the respective cooling unit to the selected EU based on the control signal generated in anticipation of a workload for an upcoming process to be executed by the EU. Hence cooling is performed upon anticipation of an upcoming process. Therefore, pre-cooling the selected EU prior to executing the first wavefront)].

Regarding claim 12, Jensen discloses , A processing unit, comprising: a selected subset of compute unite”. Each electronic unit may comprise one or more electronic components such as one or more processors, chipsets, microcontrollers, interface chipsets and/or one or more video or graphic processing units..”, 0021; 
a scheduler to receive a first wavefront for execution at the subset of compute units[ “  A scheduler SCH, for example, an operating system scheduler, may be included as part of the kernel of the operating system. Scheduling refers to the way processes are assigned to run on the available electronic units EU1-EU3,…”, 0023]; and Page 3 of 9U.S. App. No.: 16/718,896PATENT 
a temperature control module to, in response to the scheduler receiving the first wavefront, initiate cooling of the subset of compute units prior to the scheduler initiating execution of the wavefront at the subset of compute units[ “.. the flow controller FC may, in addition, be operable to provide a temperature signal S_T to the flow controller interface FCIC, which represents the measured output temperature value T”, 0029; “ step S4 may be executed by the flow controller FC. For this purpose, a process signal S_P may be provided by the scheduler SCH via the flow controller interface FCIC (FIG. 2). The process signal S_P may represent upcoming processes assigned to the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3. Based upon the process signal S_P, the workload data is determined by the flow controller FC.”, 0034; “..the flow controller FC may determine a separate control signal S_C1-S_C3 for each valve V1-V3, or the flow controller FC may determine a single control signal which may be provided to all available valves….”, 0037; ( i.e the Flow controller corresponds to the temperature control module)].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen  in view of Chinnakkonda  et al. (US Patent 9,329,648;  hereinafter ‘Chinnakkonda’; Reference cited as prior art in previous office action) 
Regarding claim 2, Jansen teaches preemptively cooling the subset of compute units[ 0031-0032;0037;0039].
However Jansen does not expressly disclose identifying an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the subset of compute units; and  preemptively cooling the subset of compute units in response to the operation phase type of the first wavefront being of a first type.  
In the same field of endeavor (e.g. proactively directing cooling resources to electronic subsystems that are anticipated to generate increased heat due to an upcoming workload), Chinnakkonda teaches, 
identifying an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the subset of compute units [“..the subsystem cooling manager may also analyze the instructions themselves to identify instructions requiring an excessive amount of processing resources such as high-computation intensive instruction”, col 5 lines 33-42]; and
preemptively cooling the subset of compute units in response to the operation phase type of the first wavefront being of a first type[ “..“the subsystem cooling manager instructs one or more cooling systems to commence cooling”, col 5 lines 43-63]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jansen with Chinnakkonda. Chinnakkonda’s teaching of  precooling the subsystems corresponding to the upcoming  workload requirement will substantially improve Jensen’s system to reduce the operating expenses  and control  the  energy consumption of the respective  cooling systems by analyzing the instruction/ workload type. 
Regarding claims 3 and 14, Chinnakkonda teaches , wherein the first type is a compute-bound type[ col 5 lines 33-42].  
Regarding claim 4 , Chinnakkonda teaches , 
 identifying an operation phase type of a second wavefront that would execute at the subset of compute units when the first wavefront is identified [“….a processor subsystem may perform heavy computations and pass the results to a downstream processor subsystem (or memory subsystem) that, in turn, may generate additional heat from the increased workload”, col 6 lines 10-19]; and 
initiating cooling of the subset of compute units comprises initiating cooling of the subset of compute units in response to the operation phase type of the second wavefront being of a second type[ “ Computer system 100 includes preemptive cooling manager 110, which monitors processor  subsystem 140 and memory subsystem 160 for increased workload indicators, …preemptive cooling manager 110 instructs directional cooling systems 120 and 130 to begin cooling a particular subsystem prior to the subsystem commencing the increased workload and generating additional heat.. “, col 4 lines 14-24; col 5 lines 50-63]
Regarding claims 5 and 16, Chinnakkonda teaches , wherein the second type is a non-compute-bound type [ col 6 lines 10-19; col 4 lines 49-58]
Regarding claim 6, Chinnakkonda teaches  Page 2 of 9U.S. App. No.: 16/718,896PATENT identifying the operation phase type of the first wavefront comprises identifying the operation phase type of the first wavefront based on a hint provided with the first wavefront[ “..increased workload indicator..”, Col 5 lines 33-42].  
Regarding claim 7, Chinnakkonda teaches , generating a wavefront profile based on prior executions of the wavefront[ col 7 lines 25-34]; and 
wherein identifying the operation phase type of the first wavefront comprises identifying the operation phase type of the first wavefront based on the wavefront profile[ col 7 lines 35-44].  


Regarding claim 13, Jensen teaches the temperature control module is to initiate cooling of the subset of compute units[ [ 0031-0032;0037;0039].
However Jansen does not expressly disclose   the temperature control module is to identify an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the subset of compute units; and 
the temperature control module is to initiate cooling of the subset of compute units in response to the operation phase type of the first wavefront being of a first type.  
In the same field of endeavor (e.g. proactively directing cooling resources to electronic subsystems that are anticipated to generate increased heat due to an upcoming workload), Chinnakkonda teaches, 
  the temperature control module[“Preemptive cooling manager 110”, Fig.1]  is to identify an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the subset of compute units [“..the subsystem cooling manager may also analyze the instructions themselves to identify instructions requiring an excessive amount of processing resources such as high-computation intensive instruction”, col 5 lines 33-42]; and
the temperature control module is to initiate cooling of the subset of compute units in response to the operation phase type of the first wavefront being of a first type [ “..“the subsystem cooling manager instructs one or more cooling systems to commence cooling”, col 5 lines 43-63]  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jansen with Chinnakkonda. Chinnakkonda’s teaching of  precooling the subsystems corresponding to the upcoming  workload requirement will substantially improve Jansen’s system to reduce the operating expenses  and control  the  energy consumption of the respective  cooling systems by analyzing the instruction/ workload type.

Regarding claim 15 , Chinnakkonda teaches , 
the temperature control module is to identify an operation phase type of a second wavefront that is executing at the subset of compute units when the first wavefront is identified [col 5 lines 33-42; “….a processor subsystem may perform heavy computations and pass the results to a downstream processor subsystem (or memory subsystem) that, in turn, may generate additional heat from the increased workload”, col 6 lines 10-19]; and 
and the temperature control module is to initiate cooling of the subset of compute units in response to the operation phase type of the second wavefront being of a second type [“ Computer system 100 includes preemptive cooling manager 110, which monitors processor  subsystem 140 and memory subsystem 160 for increased workload indicators, …preemptive cooling manager 110 instructs directional cooling systems 120 and 130 to begin cooling a particular subsystem prior to the subsystem commencing the increased workload and generating additional heat..”, col 4 lines 14-24; col 5 lines 50-63].
Regarding claim 17, Chinnakkonda teaches  Page 2 of 9U.S. App. No.: 16/718,896PATENT the temperature control module identifies the operation phase type of the first wavefront based on a hint provided with the first wavefront [ “..increased workload indicator..”, Col 5 lines 33-42].  
Regarding claim 18, Chinnakkonda teaches, the temperature control module identifies the operation phase type of the first wavefront based on a wavefront profile, the wavefront profile generated based on prior executions of the first wavefront [ col 7 lines 25-34 ; col 7 lines 35-44].  

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chinnakkonda in view of Hankendi et al. (US Patent Application Publication 2017/0220022;  hereinafter ‘Hankendi’; Reference cited as prior art in previous office action) 
Regarding claim 10 , Chinnakkonda discloses , at a processing unit [“computer systems and subsystems, computer system 100, processor subsystem 140”;Fig. 1 ] including a compute unit [“subsystems, processor A 145, processor B 150, processor C 155”, Fig.1 ], monitoring a temperature of the compute unit [“monitoring a temperature is implied by detecting processor has reached a particular temperature”, col. 1 lines. 24-26];
 in response to a measured temperature of the compute unit exceeding a thermal throttling threshold, cooling the compute unit [“a computer system may include a cooling system to cool the components when they exceed a particular temperature, and the cooling system increases cooling activity to cool the processor after it reaches a particular temperature”, Chinnakkonda background col. 1 lines  18-26].
However Chinnakkonda does not teach cooling for a specified period of time that is based on a thermal time constant associated with the processing unit.  
Hankendi  teaches, cooling for a specified period of time that is based on a thermal time constant associated with the processing unit [0031; Fig.1; ” Some embodiments of the processing system set a subsequent time interval for operating the processing system in a relatively low performance state to be greater than or equal to the thermal time constant for cooling to allow the processing system time to cool off after sprinting or boosting. For example, if the thermal time constant for cooling of the processing system is 10 ms, the controller may set the time interval for operating in the low performance state to be greater than or equal to 10 ms”,  0068; ( i.e. operating in a low performance state to allow cooling of the processing system  for a specified duration based on a thermal time constant for cooling)].
Chinnakkonda and Hankendi are both considered to be analogous to the claimed invention because they are in the same field of managing thermal aspects of processor systems and reasonably pertinent to the problem faced by the inventors in thermal regulation to improve the lifespan of processing units affected by excess heat.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chinnakkonda to incorporate the teachings of Hankendi to obtain the claimed limitations above.  
Doing so would improve the efficiency of cooling operations by accurately determining the duration of appropriate cooling periods based on accurate cooling time constants[0016, 0068 as Hankendi teaches both active , passive cooling operations [0015;0068; 0031]
Further, it is noted that the current scope of independent claim 10 recites only reactive, not preemptive, cooling.  See the instant application, US 20210191770 to Rao et al. (Hereinafter ‘Rao’), background section para. [0001] reproduced hereinbelow which describes typical and conventional solutions (emphasis added): 
“Thermal regulation of a processor facilitates improved performance and useful lifespan of a processing unit. In particular, as a processing unit performs operations, the circuitry of the processing unit generates heat. Left unregulated, the generated heat can negatively impact processor operations and shorten the useful lifespan of the processing unit. Accordingly, a processing system typically employs a temperature control subsystem that monitors the temperature of a processing unit and if the monitored temperature exceeds a threshold, takes remedial action, such as activating a temperature control element (e.g. a fan), reducing a clock speed governing operations of the processing unit, and the like. However, conventional temperature control subsystems are reactive and provide limited control options, thereby consuming an undesirable amount of cooling power.”

Regarding claim 11, Chinnakkonda discloses the limitations outlined in claim 11 Hankendi teaches , the specified period of time corresponds to a single thermal time constant associated with the processing unit [“the thermal time constant for cooling of the processing system may be used to determine a time interval to allow the processing system to sufficiently cool down after a period of high heat generation”,0068].


Claims 8, 9, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Hankendi et al. (US Patent Application Publication 2017/0220022;  hereinafter ‘Hankendi’; Reference cited as prior art in previous office action) 

Regarding claims 8, 19, Jansen discloses  the limitations outlined in claims 1, 12. 
Further Jansen teaches a temperature control module [ “.. the flow controller FC may, in addition, be operable to provide a temperature signal S_T to the flow controller interface FCIC, which represents the measured output temperature value T”, 0029; “ step S4 may be executed by the flow controller FC. For this purpose, a process signal S_P may be provided by the scheduler SCH via the flow controller interface FCIC (FIG. 2). The process signal S_P may represent upcoming processes assigned to the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3. Based upon the process signal S_P, the workload data is determined by the flow controller FC.”, 0034; “..the flow controller FC may determine a separate control signal S_C1-S_C3 for each valve V1-V3, or the flow controller FC may determine a single control signal which may be provided to all available valves….”, 0037; ( i.e the Flow controller corresponds to the temperature control module)].  

However Jansen does not expressly disclose  in response to a measured temperature of a compute unit of the processing unit exceeding a thermal throttling threshold, cooling the compute unit for a specified period of time that is based on a thermal time constant associated with the processing unit.  
In the same field of endeavor ( e.g. managing the thermal properties of the processing systems  and controlling the performance of the processing system based on the peak temperature and thermal time constant ), Hankendi  teaches, cooling for a specified period of time that is based on a thermal time constant associated with the processing unit [0031; Fig.1; ” Some embodiments of the processing system set a subsequent time interval for operating the processing system in a relatively low performance state to be greater than or equal to the thermal time constant for cooling to allow the processing system time to cool off after sprinting or boosting. For example, if the thermal time constant for cooling of the processing system is 10 ms, the controller may set the time interval for operating in the low performance state to be greater than or equal to 10 ms”,  0068 ( i.e. operating in a low performance state to allow cooling of the processing system  for a specified duration based on a thermal time constant for cooling)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jansen with Hankendi. Hankendi’s teaching of  operating  the processing system  in  a high / low performance state for  respective durations based  on the thermal time constant will substantially improve Jansen’s system to control performance and operate the processing system within the maximum temperature threshold.

Regarding claims 9, 20, Hankendi teaches , the specified period of time represents  a single thermal time constant associated with the processing unit [“the thermal time constant for cooling of the processing system may be used to determine a time interval to allow the processing system to sufficiently cool down after a period of high heat generation”,0068].

Response to Arguments
          a) Applicant’s arguments with respect to the newly amended limitations  for claim(s) 1,12 have been considered but are moot because the arguments do not apply to Jansen reference being used in the current rejection.
           b) Applicant's arguments with respect to claim 10  but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substances that: 
A. Regarding claim 10, Hankendi teaches switching between high performance and low performance states based on thermal time constants, where cooling is presumably applied equally during both states, rather than cooling a compute unit for a specified period of time that is based on a thermal time constant associated with the processing unit, as provided for in claim 10. That is, rather than cooling compute units for a specified period of time, Hankendi teaches switching to a low performance state. For at least this reason, claim 10 is patentably distinct from Chinnakkonda and Hankendi, whether considered alone or in combination. 
 [Applicant’s remarks Pages7-8]
The examiner respectfully traverses applicant’s arguments for the following reasons:


As to Point A:
      Regarding claim 10,  Chinnakkonda teaches a processing unit [ “Processor subsystem 140”, Fig.1] including a compute unit [ “ Processor A, B, C”, Fig.1] and cooling the processor/ compute unit in response to the temperature exceeding a threshold  [col. 1 ll. 18-26] .
However Chinnakkonda does not expressly disclose cooling the compute unit for a specified period of time based on thermal time constant associated with the processing unit
   In the same field of endeavor (e.g. 
Hankendi teaches , Hankendi  teaches, determining thermal time constant for heating/ cooling the processing system[0015-0016] with respect to the workload executed by the processing components/ cores. Further Hankendi teaches selecting a duty cycle and setting a time interval  for the high performance and low performance state of the processing system  or components/  cores . The time interval for the processing cores to operate in low performance state is based on the thermal time constant for cooling the processing system [“..if the thermal time constant for cooling of the processing system is 10 ms, the controller may set the time interval for operating in the low performance state to be greater than or equal to 10 ms”, 0068 ], i.e. cooling the processing system or the components / cores for a specified duration based on the thermal constant for cooling.  
Hankendi also teaches operating the processing system in  high performance state for a time interval is based on thermal time constant for heating and setting the time interval to allow cooling of the processing system to operate in a low performance mode is based on the  thermal time constant for cooling. Therefore  Hankendi teaches cooling for a specified  period based on the thermal time constant.
           In light of these teachings, Hankendi  teaches the limitations “cooling the compute unit for a specified period of time based on thermal time constant associated with the processing unit” to the extent it has been claimed.

Conclusion
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   Rangarajan et.al., U.S Patent Application Publication 2015/0082811, teaches cooling of electronic devices by implementing a thermo electric cooling (TEC) controller to transfer heat from the processor to a heat sink.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187     

/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187